 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT

 7                                     DISTRICT OF NEVADA
 8
                                                   ***
 9    DON RATHBURN and TERESA                        Case No. 3:18-cv-00133-LRH-WGC
      RATHBURN, Husband and Wife,
10                                                          ORDER
                                          Plaintiffs,
11
             v.
12
      KNIGHT TRANSPORTATION, INC.;
13    KNIGHT REFRIGERATED, LLC; KNIGHT-
      SWIFT TRANSPORTATION HOLDINGS,
14    INC.; CAROL WALKER; JOHN DOES I
      through X, inclusive; ABC CORPORATIONS
15    I through X, inclusive; and BLACK AND
      WHITE COMPANIES I through X, inclusive,
16
                                       Defendants.
17

18
      TERRI KNAACK, individually, and as                    Case No. 3:17-cv-00172-LRH-WGC
19    Administrator of the Estate of Joseph Knaack,
      deceased, ANDREW KNAACK,                              ORDER
20
                                          Plaintiffs,
21
             v.
22
      KNIGHT TRANSPORTATION, INC.;
23    KNIGHT REFRIGERATED, LLC; KNIGHT-
      SWIFT TRANSPORTATION HOLDINGS,
24    INC.; CAROL WALKER,

25                                     Defendants.
26

27          Before the court is plaintiffs Don Rathburn and Teresa Rathburn’s Motion to Consolidate

28   these two cases (ECF No. 26). Defendants Knight Transportation, Inc.; Knight Refrigerated,
                                                        1
 1   LLC; Knight-Swift Transportation Holdings, Inc.; and Carol Walker (“defendants”) have

 2   opposed the Motion (ECF No. 29). Both cases arise from a single tractor trailer collision with

 3   two motorcyclists, Joseph Knaack and plaintiff Don Rathburn. Knaack died at the scene and

 4   Rathburn, although seriously injured, recovered. The Knaack action is therefore a wrongful death

 5   action and the Rathburn action is a personal injury action.

 6           While this motion has been pending, defendants have stipulated to liability arising from

 7   the underlying collision in both cases, and the stipulations have been approved by order of the

 8   court (Rathburn ECF No. 42 and Knaack ECF No. 60). Although the two actions arise under

 9   similar facts related to liability, the fact is that the nature of the wrongful death action and the

10   nature of the personal injury action are significantly different and there is a risk of prejudice

11   arising from consolidating the two cases for trial. Additionally, the two cases are on different

12   time tracks: discovery and all pending motions having been completed in Knaack, a pretrial

13   order has been entered, and jury trial has been set for January 8, 2019. Conversely, discovery in

14   the Rathburn action will not be completed until December 14, 2018, and motion and pretrial

15   order deadlines have not yet expired.

16           Good cause appearing, plaintiffs’ Motion to Consolidate ECF No. 26 is DENIED.

17           IT IS SO ORDERED.

18           DATED this 20th day of November, 2018.

19

20                                                           LARRY R. HICKS
                                                             UNITED STATES DISTRICT JUDGE
21

22

23

24

25
26

27

28
                                                        2
